— Appeal by the defendant husband, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Geiler, J.), dated December 3, 1982, as, without a hearing and upon granting the plaintiff wife’s motion for *788reargument, directed him to pay plaintiff a total of $160 per week for child support, set a schedule for visitation and directed him to keep all pornographic materials away from the children. Order affirmed, insofar as appealed from, with costs. Under the circumstances of this case, a hearing was not required. Damiani, J. P., Titone, Lazer and Boyers, JJ., concur.